Citation Nr: 0014413	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  94-44 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for steatohepatitis.

3.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

4.  Determination of the proper initial evaluation for 
chondromalacia of the left knee with mild degenerative 
changes, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date prior to October 14, 
1999 for a grant of service connection for exercise-induced 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June and October 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).

During the pendency of this appeal, the veteran has raised 
additional claims of entitlement to service connection for 
hypertension and entitlement to a total disability evaluation 
based on individual unemployability.  As these claims have 
not been prepared for appellate review, the Board refers them 
to the RO for all appropriate development.

The veteran has submitted additional evidence to the Board 
and has waived review of this evidence by the RO.  As the 
veteran has properly waived his procedural right, the Board 
will proceed to review the issues before it.  See 38 C.F.R. § 
20.1304(c) (1999).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's current right ankle disability is not related to 
active service.

3.  Competent medical evidence relates the veteran's 
steatohepatitis to his period of active service.

4.  There is no competent medical evidence relating the 
veteran's skin disorder to his period of active service.

5.  The veteran's left knee disability is productive of 
moderate impairment, including pain, tenderness, arthritis, 
and limitation of motion; symptomatology analogous to 
recurrent subluxation or lateral instability has not been 
objectively demonstrated.

6.  The veteran's original claim for service connection for 
exercise-induced asthma was received by the RO on March 23, 
1993.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).

2.  Steatohepatitis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).

3.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for a 20 percent evaluation for a left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5262 (1999).

5.  The criteria for an effective date of March 23, 1993 for 
a grant of service connection for exercise-induced asthma 
have been met. 38 U.S.C.A. § 5100 (West 1991); 38 C.F.R. §§ 
3.114, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 1991); 38 C.F.R. § 3.307, 3.309 (1999).  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 

A. Right Ankle

As a preliminary matter, having viewed the veteran's 
contentions and the evidence of record in the light most 
favorable to his claim, the Board finds that the veteran has 
presented a claim that is plausible, and therefore, well 
grounded.  The Board also is satisfied that the RO has 
obtained all relevant evidence necessary for the equitable 
disposition of the veteran's claim, and that all pertinent 
facts have been fully developed.

The veteran's service medical records include a June 1988 
entry which shows that he was followed for a healing stress 
fracture of the right tibia.  In October 1988, the veteran 
complained of pain of the right lower extremity from the 
ankle to the upper calf.  There was point tenderness 
posterior to the lateral malleolus, but no erythema or edema, 
and the ankle examination was negative.  The veteran was 
assessed with tendonitis.  A subsequent entry later that 
month reported reinjury of the ankle when the veteran twisted 
it while marching.  He was assessed with a first degree 
sprain of the talo-fibular ligament.  The veteran complained 
that a box of ammunition fell on his right foot in April 
1989.  He reported that he dropped it on his 3rd, 4th, and 5th 
toes, but the radiology report showed no abnormality.  He was 
seen again in December 1989 when a box fell on his right 
foot.  No relevant findings regarding the right ankle were 
made and the radiology report showed no abnormality.  He was 
assessed with a soft tissue injury on both occasions.  The 
Medical Board examination of October 1992 made no objective 
findings related to the right ankle.

The veteran was afforded a Persian Gulf Registry examination 
in August 1993.  He reported that he had tendonitis of the 
right ankle since 1988 but that he had not received medical 
treatment.  He described intermittent pain over the anterior 
joint and deltoid ligament, which occurred only when the 
weather changed.  It caused no limitation of motion or 
activity.  Physical examination revealed no warmth, swelling, 
erythema, or ligamentous instability.  Range of motion and 
radiology findings were normal.  The veteran was diagnosed 
with tendonitis of the right ankle.

VA outpatient records from July and August 1994 show that the 
veteran complained of ankle pain.  Physical examination found 
some tenderness and an x-ray was normal.  The veteran was 
assessed with tendonitis.  The veteran appeared at a hearing 
before the RO in October 1994.  He testified that he injured 
his right ankle in September 1988 and was told that it was 
tendonitis.  He had intermittent problems since that time.  
VA examinations performed in December 1995, June 1998, 
February 1999, and August 1999 contain no complaints or 
diagnoses related to the right ankle.  The June 1998 
examination documented full range of motion, with no 
weakness, spasms, or tenderness of the bilateral ankles, and 
the February 1999 examination noted full range of motion with 
no pain.

A VA outpatient entry from May 1999 shows that the veteran 
complained of right ankle pain for the past 10 years.  
Objective findings included catching and grinding of the 
right ankle, with no synovitis or tenderness, and a normal x-
ray report.  The veteran was diagnosed with osteochondritis 
dissecans.

The veteran appeared at a hearing before the RO in November 
1999 and testified that he sustained a stress fracture and 
sprain of the right ankle in service and that he reinjured it 
several times.  He had pain since service but did not receive 
treatment until the past year because his other orthopedic 
problems were more serious.  He claimed that he had been 
diagnosed with arthritis due to multiple sprains and had 
undergone surgery the prior week.

An October 1999 letter from a VA physician stated that the 
veteran sustained multiple ankle sprains on active duty and 
that x-rays now suggested arthritis.  The attached treatment 
note disclosed that the veteran reported a history of 
multiple sprains in service and now complained of pain with 
walking.  Physical examination found crepitus and the veteran 
was diagnosed with tibiotalar arthritis and questionable 
osteochondritis dissecans.  An MRI performed that month 
disclosed minimal joint space narrowing at the tibiotalar 
joint and findings which suggested either hypertrophy of the 
ligaments or a chronic tear.  An arthroscopy performed in 
November 1999 discovered chondromalacia of the right ankle 
with a loose body, as well as some arthritis and synovitis.

The veteran appeared at a hearing before the undersigned 
Board Member in March 2000.  He testified that he first 
injured his right ankle in June 1988 and that he was 
diagnosed with a stress fracture of the tibia.  He reinjured 
it in October 1988 and was diagnosed with tendonitis.  He 
reinjured it again later that same month.  Finally, he 
reinjured it when he dropped a box on his foot in April 1989.  
He had continuous problems with his ankle but did not seek 
further medical treatment until he filed his claim in 1993.  
He did not receive treatment immediately following service 
because he had more serious disabilities.  He related that he 
had been diagnosed with osteochondritis dissecans and 
tibiotalar arthritis.  He claimed that the letter submitted 
by his orthopedic surgeon linked his present disability to 
his in-service injuries.

Based upon the foregoing evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a right ankle disability.  Although the 
veteran has stated, on many occasions, that he injured his 
ankle several times in service, the service medical records 
are insufficient to show a chronic right ankle condition in 
service.  The medical records show only a diagnosis of 
tendonitis and a subsequent sprain of the talo-fibular 
ligament in October 1988.  The service medical records 
contain no further complaints or findings related 
specifically to the right ankle which would suggest the 
incurrence of a chronic disability.

Thereafter, the veteran complained of pain of the right 
ankle, but no objective findings of a right ankle disability 
were made until 1999.  In this regard, the Board notes that 
although tendonitis was diagnosed on VA examination in August 
1993, physical examination at that time was entirely within 
normal limits.  Further, although another diagnosis of 
tendonitis was rendered on outpatient treatment in 1994, most 
of the medical evidence dated close to the veteran's service 
discharge is entirely negative for evidence of objective 
findings relating to the veteran's right ankle.  This 
evidence also contains several negative x-rays of the right 
ankle.  The veteran believes that his present right ankle 
disability is related to his period of active service.  
However, as a lay person, he cannot establish a medical nexus 
or relationship.  Brewer v. West, 11 Vet. App. 228 (1998).  
Further, to the extent that the veteran has submitted a 
statement from his VA physician who he has urged has provided 
medical nexus evidence, the Board notes this VA physician has 
stated that the veteran sustained ankle injuries in service 
and that he presently has arthritis.  However, the physician 
has expressed no opinion as to the likelihood of the 
veteran's present disability being related to his period of 
active service.

Finally, the Board concludes that service connection may not 
be granted pursuant to 38 C.F.R. § 3.303(b) (1999) because 
clearly, a chronic right ankle condition is not shown in 
service, and the record does not show continuity of 
symptomatology since service with competent medical evidence 
relating the current disability to that symptomatology.  The 
Board observes that several VA examinations following active 
service made no findings related to the veteran's right 
ankle.  In short, the record shows that the veteran sustained 
a right ankle sprain in 1988 and that he was diagnosed with a 
current right ankle disability supported by objective 
findings in 1999.  The evidence in the interim fails to 
establish a relationship between these events.  Accordingly, 
the benefit sought on appeal must be denied.

B. Steatohepatitis

As a preliminary matter, having viewed the veteran's 
contentions and the evidence of record in the light most 
favorable to his claim, the Board finds that the veteran has 
presented a claim that is plausible, and therefore, well 
grounded.  The Board also is satisfied that the RO has 
obtained all relevant evidence necessary for the equitable 
disposition of the veteran's claim, and that all pertinent 
facts have been fully developed.

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to steatohepatitis.  The 
records do contain a November 1990 diagnostic test which 
revealed the veteran's liver enzyme levels to be elevated.  
VA outpatient records show that the veteran first complained 
of fatigue in March and September 1994.  The veteran again 
complained of fatigue from February through April 1998.  In 
April, testing showed elevated transaminases and the 
tentative diagnostic impression was steatosis of the liver.

The veteran underwent a liver biopsy in June 1998 and the 
pathology report documented the presence of marked 
macrovesicular steatosis, or steatohepatitis.  A sonogram 
performed in June 1998 revealed a coarsened appearance of the 
liver consistent with hepatitis.  The veteran was followed 
from May 1998 through October 1999 for elevated liver 
enzymes, fatigue, and steatohepatitis.

During a VA examination in February 1999, the veteran 
complained of fatigue since 1996.  The examiner ordered a 
sleep study which diagnosed the veteran with mild obstructive 
sleep apnea.  The examiner determined that the veteran's 
fatigue was likely secondary to sleep apnea and was as likely 
as not secondary to steatohepatitis.  The veteran, therefore, 
had two medical conditions that could both cause fatigue.

The veteran offered testimony at a hearing before the RO in 
November 1999 and before the undersigned Board Member in 
March 2000.  He stated that he was first diagnosed with 
steatohepatitis after a liver biopsy in 1998.  He began to 
feel fatigued in 1994 and, before the present diagnosis, 
believed that his fatigue was caused by post-traumatic stress 
disorder or an undiagnosed illness.  He related that his VA 
hepatologist believed that the in-service test findings of 
elevated liver enzymes were the beginning of his current 
disability.

An October 1999 letter from the veteran's VA physician stated 
that the veteran had steatohepatitis documented with liver 
biopsy and persistently abnormal liver enzymes.  This 
condition resulted in severe fatigue.  The veteran's liver 
enzymes were documented to be abnormal during military 
service and the steatohepatitis was a service-connected 
condition.

A January 2000 letter from the veteran's VA physician 
reiterated that the veteran had documented abnormal liver 
enzyme tests in service and that the persistent elevation of 
his liver enzymes from steatohepatitis began during his 
period of active service.  He now suffered from abdominal 
pain and fatigue due to this disorder.  In another letter 
dated March 2000, the physician opined that it was as likely 
as not that the start of the veteran's current liver 
disability occurred during active service.

Based upon the foregoing evidence, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for steatohepatitis.  The Board observes that the 
veteran's treating physician has provided medical opinions 
relating the veteran's current disability to his period of 
active service.  The record contains no evidence in 
contradiction to this opinion.  Accordingly, the benefit 
sought on appeal must be granted.

C. Skin disorder

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to a skin disorder.  Records 
from the VA dermatology clinic show that the veteran was seen 
in March 1998 with complaints of warts on his fingers and 
breaking out of his face, chest, and back.  Objectively, 
multiple erythematous perifollicular papules with some 
excoriations were present on the arms, neck, chest, and back.  
There were also two verrucous papules on the left hand and a 
lichenified plaque on the second finger of the left hand.  
The veteran's diagnoses included lichen simplex chronicus of 
the left finger and folliculitis.  In September 1998, the 
veteran complained of a pruritic rash of the arms, chest, 
face, back, abdomen, groin, and buttocks for the past year.  
Erythematous macules with poor margination with evidence of 
excoriation were observed to be scattered over the arms, 
chest, upper abdomen, and upper back.  Large patches of thick 
desquamation on the plantar surface of the right foot and 
lighter desquamation about the toes were present.  The groin 
area had sharply marginated, erythematous, slightly elevated 
plaques.  The veteran was diagnosed with tinea pedis, tinea 
cruris, and folliculitis versus a reaction of the upper back, 
chest, and arms.

During a VA examination of June 1998, the veteran reported 
the presence of a skin rash since 1996.  Objective findings 
included very fine yellow scaling of the soles of the feet 
and between the 4th and 5th toes, and a rash on many areas of 
the body.  The veteran was assessed with tinea pedis, tinea 
cruris, and folliculitis.  During a VA examination in 
November 1998, objective findings included very fine yellow 
scaling on the soles of the feet and between the 4th and 5th 
toes, a few scattered erythematous elevated pustular lesions, 
and a pruritic rash on the arms.  The veteran was again 
diagnosed with tinea pedis, tinea cruris, and folliculitis.

During a VA examination in February 1999, acne of the back, 
scalp, chest, shoulder, and face was documented, as well as 
hypopigmented white plaques on the upper extremities.  During 
a hearing before the undersigned Board Member in March 2000, 
the veteran testified that he began to have a skin condition 
in 1996 and that he sought treatment in 1997.  He was 
diagnosed with folliculitis but an etiology had not been 
identified.  The skin condition usually occurred on the face 
and upper body, and occasionally on the legs, and caused 
itching.  He was presently taking prescription medication.

In summary, the Board finds that the veteran has failed to 
present a well-grounded claim of entitlement to service 
connection for a skin disorder.  The service medical records 
contain no documentation of a skin disorder and the veteran, 
by his own admission, did not experience symptomatology until 
several years after service.  Furthermore, no medical 
professional has related the veteran's current skin disorder 
to his period of active service.  Accordingly, since the 
record contains no medical evidence of a nexus between the 
veteran's current disability and his period of active 
service, the veteran's claim must be denied as not well 
grounded.

On an alternative basis, the veteran has claimed entitlement 
to service connection for a skin disorder as due to an 
undiagnosed illness.  Applicable statutory and regulatory 
provisions provide that service connection may be granted for 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  The 
disability must not be attributable to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 
3.317 (1999).

As to the veteran's claim of entitlement to service 
connection for a skin disorder as due to an undiagnosed 
illness, the Board finds that this claim must also fail.  
Insomuch as the physicians of record have identified 
etiological causes for the skin disorders, they cannot be due 
to an undiagnosed illness.  The medical evidence of record 
establishes that the veteran's skin disorders have been 
diagnosed as acne, tinea pedis, tinea cruris, and 
folliculitis.  Therefore, the benefit sought pursuant to 38 
C.F.R. § 3.317 (1999) cannot be granted.

II. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  Once a veteran has presented 
a well-grounded claim, the VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement (NOD) to the initial October 
1994 rating decision.  Therefore, it is an original claim 
placed in appellate status by an NOD taking exception with 
the initial rating award.

Accordingly, the claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA 
has the duty to assist the veteran in the development of 
facts pertinent to that claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999); cf. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present for initial disability 
evaluations.  Fenderson, 12 Vet. App. at 126-127.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1999).  All 
reasonable doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

The RO initially granted service connection for a left knee 
disability in an October 1994 rating decision that assigned a 
noncompensable evaluation for chondromalacia of the left knee 
effective from February 1993.  A subsequent rating decision 
issued in February 1995 increased the evaluation to a 
temporary 100 percent from December 1993, and then to 10 
percent from February 1994.  Rating decisions issued in 
January and May 1996, and May 1999 continued the 10 percent 
evaluation.  A rating decision issued in June 1999 granted a 
temporary total evaluation from April 9, 1999 to August 1, 
1999.

During the Persian Gulf Registry examination of August 1993, 
the veteran stated that the pain of his left knee was 
constant and was exacerbated by activity.  He could walk only 
11/2 blocks, climb 2 to 3 flights of stairs, and could not run 
or participate in sports.  Upon examination, the veteran 
walked with a slight limp but could perform a deep knee bend.  
Range of motion was complete and there was no warmth, 
swelling, or erythema.  Tenderness was present over the 
medial tibial plateau.

VA outpatient records from March through November 1993 show 
that the veteran complained of pain and locking of the left 
knee.  In March, the only objective finding was tenderness of 
the medial joint space.  He was assessed with probable 
chondromalacia.  In November 1993, examination findings 
included a full range of motion, intact ligaments, and a 
positive McMurray's.  The veteran underwent a left knee 
arthroscopy in December 1993.  The arthroscopy revealed mild 
chondromalacia of the patellae and a small medial meniscal 
tear.  The veteran was followed status post arthroscopy from 
December 1993 to March 1994.  The veteran continued to 
complain of pain and tenderness but he regained range of 
motion to approximately 130 degrees.

The veteran continued to complain of left knee pain from 
April through December 1994.  An x-ray performed in July 1994 
was within normal limits.  In September 1994, objective 
findings included range of motion to 130 degrees, mild medial 
lateral laxity, and no crepitus or effusion.  During a 
hearing before the RO in October 1994, the veteran testified 
that he now had the same range of motion as before the 
arthroscopy.  He continued to have pain, warmth, stiffness, 
and popping of the knee.  Upon examination in December 1994, 
the veteran's knee was stable, with no warmth or effusion, 
and range of motion to 130 degrees.  Tenderness was present 
over the patella tendon and the veteran was assessed with 
patellar tendonitis.

An examination in March 1995 made similar findings and the 
veteran was assessed with status post left menisectomy.  The 
veteran continued to be seen for complaints of pain and 
patellar tenderness throughout the year.  A June 1995 x-ray 
showed a normal left knee.  During a VA examination in 
December 1995, the veteran complained of increased pain of 
the left knee, especially secondary to weather changes, 
inability to stand more than 2 hours, stair climbing limited 
to 2 or 3 flights, and inability to perform intense walking 
or running.  Objectively, no swelling, deformity, 
subluxation, or lateral instability of the knee could be 
discerned.  There was significant tenderness to palpation at 
the lateral joint line.  Range of motion was measured from 10 
degrees extension to 105 degrees flexion.  The veteran was 
diagnosed with status post left knee meniscectomy and 
traumatic arthritis of the left knee.

An orthopedic consultation was performed in June 1996 due to 
the veteran's complaints of chronic knee pain.  The physician 
observed that the veteran reported that he had been diagnosed 
with early degenerative joint disease; however, all x-rays 
were normal and the physician could discern no objective 
evidence of arthritis.  Objectively, there was no swelling, 
warmth, or edema.  Minimal crepitus and left lateral inferior 
patella area tenderness were present.  The veteran was 
assessed with left knee pain of uncertain etiology and the 
physician recommended weight loss and exercise.

In February 1997, the veteran reported that he twisted his 
left knee while skiing.  Physical examination showed severe 
pain over the medial knee, with lateral rotation, and with 
range of motion.  The veteran was assessed with left knee 
strain versus ligament tear.  An x-ray confirmed that there 
was no fracture.  In April and June 1997, the veteran was 
seen for pain of the medial joint line of the left knee.  
Clinically, he had a positive McMurray's, negative Lachman's, 
and full range of motion.  He was assessed with left knee 
pain, possible meniscal tear, and degenerative joint disease 
of the left knee.

The veteran underwent a left knee arthroscopy in August 1997 
which discovered no abnormalities.  In October 1997, the 
veteran was seen status post arthroscopy.  Crepitus was noted 
and he was assessed with left knee chondromalacia patella.  
In January 1998, tenderness of the medial joint line and 
slight crepitus were present.  Range of motion was measured 
to 115 degrees.  There was no instability or effusion and the 
veteran was assessed with degenerative joint disease.  A 
February 1998 x-ray showed a normal left knee.  In April 
1998, the veteran complained of knee pain after tripping over 
a curb.  The knee had crepitus but exhibited no instability 
or swelling.

During a VA examination in June 1998, the examiner 
extensively reviewed the veteran's medical records.  The 
veteran reported that he worked full-time and that his knee 
had a constant, aching pain.  Aggravating factors were stair 
climbing, prolonged walking, or standing.  Range of motion 
was to 120 degrees with tenderness at the end of the range.  
There was very mild crepitus but McMurray's and Lachman's 
were negative, and there was no instability and the ligaments 
were intact.  The x-ray report was within normal limits.  The 
examiner stated that the veteran had chondromalacia of the 
left knee but that recent x-rays showed no evidence of 
arthritis. 

During a VA examination in February 1999, the veteran 
reported that he had recently stopped working.  Examination 
of the left knee showed range of motion to 90 degrees with 
pain, pain to palpation over the left medial knee, and no 
instability.  In March 1999, an MRI made findings compatible 
with either hyaline degeneration or postoperative change 
involving the lateral meniscus, probable hyaline degeneration 
of the medial meniscus.  Records from Baptist Hospital East 
show that the veteran underwent a diagnostic arthroscopy, 
minor synovectomy, and chondral shaving in April 1999 due to 
chondral damage to the medial femoral condyle.

Private medical records of Philip T. Browne, M.D., from 
January to May 1999 show that the veteran was followed for 
his left knee.  A June 1999 letter from Dr. Browne stated 
that he had treated the veteran for injuries he sustained 
when he fell in January 1999 and struck his left knee on a 
sidewalk.  He was progressing from his surgery and could 
return to employment 90 days after surgery.  Another letter 
from Dr. Browne enclosed a photo from the April 1999 
arthroscopy of the veteran's left knee which identified the 
presence of arthritis.

During a VA examination in August 1999, the veteran stated 
that he had increased pain, popping, and cracking of the left 
knee after he fell on ice.  He now had intermittent daily 
pain, lasting one to two hours.  The pain increased with 
weather changes, lying on his stomach, and extension of the 
knee.  He did not use a brace or cane, but occasionally used 
crutches.  Examination of the knee showed nonsymptomatic 
scars, and no effusion, erythema, or increased warmth.  There 
was no guarding, abnormal movement, ligamentous laxity, or 
loss of strength.  Tenderness was present over the lateral 
and medial joint lines and around the whole patella.  Range 
of motion was to 130 degrees with pain reported from 45 to 
130 degrees.  An x-ray showed minimal degenerative changes.  
The veteran was diagnosed with chondromalacia of the patella 
and minimal degenerative changes of the left knee.

The veteran presented testimony at personal hearings before 
the RO and the Board in November 1999 and March 2000, 
respectively.  During the RO hearing, the veteran testified 
that he had intermittent knee pain, approximately 60 to 70 
percent of the time.  During the hearing before the Board, he 
described the pain as constant.  He was unable to take anti-
inflammatory medication to relieve his knee pain because of 
his digestive problems.  Bending, exercise, walking, and 
weather changes caused an increase in pain.  His knee pain 
limited lifting, walking, and stair climbing.  The knee was 
occasionally unstable.  He wore a brace three times a week 
but it did not help.  He used ice and elevation of the leg to 
relieve the knee pain.  He was presently not working, but was 
enrolled in school part-time.  He was able to perform his own 
household chores.  He requested a separate 10 percent 
evaluation for arthritis of the knee.

The veteran's left knee disability has been assigned a 10 
percent schedular evaluation and rated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  Under the 
rating schedule, malunion of the tibia and fibula is rated at 
10 percent when it is characterized by slight knee or ankle 
disability.  For an increased rating to 20 percent, there 
must be moderate knee or ankle disability.  An evaluation of 
30 percent is warranted when there is marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10, and 4.40 (1999), as well as range of motion, tenderness 
of the knee, and complaints of chronic pain, the Board finds 
that the veteran's left knee disability is productive of 
moderate impairment.  In particular, the veteran has 
consistently complained of pain which limits his daily 
activities and objective findings have included tenderness, 
some limitation of motion and painful motion.  The Board 
observes that the veteran's left knee disability has been 
rated as noncompensable from February 1993 and as 10 percent 
disabling from February 1994.  The Board finds that the 
veteran is entitled to a 20 percent evaluation for this 
entire time period, other than the periods of temporary total 
evaluations previously assigned.

Higher evaluations for knee disabilities are provided for 
under alternative Diagnostic Codes.  However, there is no 
evidence of ankylosis of the left knee at a favorable angle 
in full extension, or in slight flexion between zero and 110 
degrees (the criteria for a 30 percent evaluation under 
Diagnostic Code 5256); limitation of flexion to 15 degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5260); limitation of extension to 20 degrees (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5261) or severe recurrent subluxation or lateral instability 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5257).  Accordingly, the Board finds that the veteran is 
entitled to a 20 percent evaluation, but no more than a 20 
percent evaluation, for his service-connected left knee 
disability.

The Board further observes that a veteran who has arthritis 
and instability of the knee may be entitled to a separate 
rating.  If a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also x-ray evidence of arthritis and limitation of motion or 
painful motion under Diagnostic Code 5260 or 5261, a separate 
rating is available under Diagnostic Code 5003 or 5010.  See 
VAOPGCPREC 9-98, Fed. Reg. 63 (1998).  The Board notes that 
the record clearly documents a diagnosis of degenerative 
changes of the left knee.  As well, the Board notes that 
during the pendency of this appeal, the motion of the 
veteran's left knee has been shown to meet the requirements 
of Diagnostic Code 5260 or 5261.  Therefore, the question is 
whether the symptomatology associated with the veteran's left 
knee may also be rated by analogy to Diagnostic Code 5257 
such that would afford the veteran a separate 10 percent 
rating for arthritis of the left knee.  The Board finds that 
it does not.  In this regard, the Board notes that numerous 
examinations over the past several years show intact 
ligaments and no instability of the left knee save for one 
report in September 1994 of mild medial lateral laxity (a 
finding that was not shown on prior or subsequent repeat 
examination).  Although the veteran has testified that he has 
instability of the left knee, the objective evidence of 
record does not confirm this assertion.  For instance, in 
November 1993, ligaments were intact; in December 1994, the 
knee was stable; in December 1995, there was no subluxation 
or lateral instability of the knee; arthroscopy in August 
1997 revealed no abnormalities of the left knee - the 
anterior cruciate ligament was not torn; on examinations of 
the left knee in January and April 1998, there was no 
instability; in June 1998, again there was no instability and 
the ligaments were intact; in February 1999, examination of 
the left knee revealed no instability; and in August 1999, 
there was no ligamentous laxity of the left knee.  The Board 
thus, finds that an analogous rating to Diagnostic Code 5257 
is inappropriate in this case.  The majority of the objective 
evidence of record shows complaints of pain, and limitation 
of motion and function due to that pain.  Thus, the Board 
finds the rating by the RO by analogy to Diagnostic Code 5262 
to be appropriate in this case.  As that rating contemplates 
motion of the knee, a separate rating for limitation of 
function due to arthritis would amount to pyramiding in this 
case.  See 38 C.F.R. § 4.14 (1999).  As noted above, the 
grant of a 20 percent evaluation in this case contemplates 
the veteran's pain and limitation of function of the left 
knee due to that pain and demonstrated degenerative changes.  
As such, there is no additional disability shown which has 
not been rated.  

III. Effective Date

The veteran contends that, because he originally filed a 
claim for breathing problems in March 1993, the assigned 
disability evaluation should be effective from that date.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) in that he has presented a plausible claim, one which 
is meritorious, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  38 U.S.C.A. § 5101 (West 
1991); 38 C.F.R. § 3.151(a) (1999).  A claim is defined 
broadly to include a formal or informal communication 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  All claims for benefits 
filed with the VA, formal or informal, must be in writing.  
See Rodriguez v. West, No. 98-7087 (Fed. Cir. August 25, 
1999).  Any communication indicating an intent to apply for a 
benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. § 3.1(p), 
3.155(a) (1999); see Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  In determining when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  38 U.S.C.A. 
§ 7104(a) (West 1991); See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  In 
all other instances, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2) (1999).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) 
(1999).  Except as otherwise provided, the effective date of 
an award of disability compensation based upon a claim 
reopened after final disallowance shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(r) (1999).

In the present case, the veteran submitted a claim of 
entitlement to service connection for shortness of breath and 
chronic chest pain secondary to exposure to oil smoke and 
lead paint on March 23, 1993.  In May 1994, the RO denied 
this claim, as well as the issue of service connection for an 
upper respiratory infection.  The veteran filed a timely 
Notice of Disagreement which expressed dissatisfaction with 
the denial of service connection for an upper respiratory 
infection.  However, the Statement of the Case issued in 
September 1994 identified the issue on appeal as a lung 
disease.  The veteran thereafter filed a timely substantive 
appeal in which he did not specifically identify the issues 
he wished to appeal.

In October 1994, an RO hearing officer also denied 
entitlement to service connection for a lung disease, finding 
that the medical evidence failed to establish a chronic lung 
condition.  A rating decision issued in May 1996 continued to 
deny entitlement to service connection for a lung condition, 
including as due to an undiagnosed illness.  The veteran 
continued to submit argument and evidence regarding his lung 
condition, including symptoms of shortness of breath and 
constriction of the chest.  In August 1997, February, March, 
and October 1998, and May 1999, the RO issued Supplemental 
Statements of the Case that identified the issue on appeal as 
lung condition, shortness of breath, chest pain, including as 
due to an undiagnosed illness.

In January 2000, the RO granted service connection for 
exercise-induced asthma and assigned a 10 percent evaluation 
effective from October 14, 1999.  The veteran completed a 
substantive appeal for entitlement to an earlier effective 
date.  The RO determined that October 14, 1999 was the proper 
effective date because it was the date of submission of the 
first confirmed medical diagnosis related to military 
service.

Based upon the foregoing evidence, the Board concludes that 
the veteran is entitled to an effective date of March 23, 
1993 for the grant of service connection for exercise-induced 
asthma.  First, the Board finds that the veteran initially 
filed his claim of entitlement to service connection for 
breathing problems in March 1993 and that he actively pursued 
this claim until the date of the RO's grant of service 
connection for asthma.  Therefore, the RO's May 1994 did not 
become final and the veteran may be assigned an effective 
date as early as the date of receipt of his claim.  The Board 
acknowledges that both the veteran and the RO referred to the 
veteran's breathing problems in various terms.  However, upon 
review of the entire record, it is clear that the veteran was 
seeking entitlement to service connection for the same 
symptomatology during the length of his appeal.

The Board concedes that the veteran's exercise-induced asthma 
was not diagnosed until October 1999.  However, the veteran 
regularly complained of the same symptoms from his date of 
claim and consistently sought medical care for these 
symptoms.  Although most of the medical evidence made no 
objective findings and assessed the veteran with anxiety 
attacks, there were indications that the veteran had a 
chronic lung disease.  In April 1993, the veteran complained 
of trouble breathing.  In August 1996, the veteran was 
assessed with chronic shortness of breath and an x-ray 
performed in May 1997 noted chronic changes of both lungs.

The veteran presented testimony at personal hearings before 
the RO in October 1994 and November 1999, and before the 
undersigned Board Member in March 2000.  He stated that his 
symptoms of shortness of breath, wheezing, and tightness of 
the chest began in November 1992 and that he had sought 
treatment since the date of his first claim.  Finally, a 
March 2000 letter from the veteran's VA physician stated that 
his exercise-induced asthma was present prior to October 14, 
1999 and appeared to relate such disease to the veteran's 
military service.  In any event, it is clear that exercise-
induced asthma arose in service (date entitlement arose), and 
as such, the appropriate effective date for service 
connection is the date of the claim.  Accordingly, the Board 
concludes that the veteran is entitled to an effective date 
of March 23, 1993 for the grant of service connection for 
exercise-induced asthma.



ORDER

Service connection for a right ankle disability is denied.

Service connection for steatohepatitis is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 20 percent for the veteran's left 
knee disability is granted.

An effective date of March 23, 1993 for a grant of service 
connection for exercise-induced asthma is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

